Citation Nr: 0946197	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  09-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for status post 
concussion.

2. Entitlement to service connection for mild paralysis of 
the left side of the face secondary to concussion.

3. Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
above Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claims for service 
connection for status post concussion, for mild paralysis of 
the left side of the face secondary to concussion, and for a 
cervical spine condition.  In September 2008, the Board 
remanded this matter to the Appeals Management Center (AMC), 
in Washington, DC, for compliance with due process 
requirements.  The Board notes that the Veteran testified in 
August 2008 at a Travel Board hearing before the undersigned 
Veterans Law Judge, however, he did not provide testimony 
related to these three issues on appeal until a May 2009 
hearing held at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a 
finding that the Veteran has a current disability manifested 
as status post concussion which may be related to service.  

2. The preponderance of the evidence of record is against a 
finding that the Veteran has a current disability manifested 
by mild paralysis of the left side of the face that may be 
related to service or to any service-connected disability.
3. The preponderance of the evidence of record is against a 
finding that the Veteran's cervical spine condition may be 
related to service.


CONCLUSIONS OF LAW

1. Status post concussion was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2. Mild paralysis of the left side of the face was not 
incurred in or aggravated by active military service, and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3. A cervical spine condition was not incurred in or 
aggravated by active military service and cervical spine 
arthritis may not be presumed to be.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in  March 2007 that fully 
addressed the notice elements.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Board also notes that the RO sent the Veteran 
letters in March 2007, May 2009, and October 2009, informing 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

The Board notes the Veteran was not scheduled for a VA 
examination to determine whether he has status post 
concussion or a cervical spine condition related to service 
or whether he has mild paralysis of the left side of the face 
secondary to a concussion.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the McLendon case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation is enough 
to satisfy the "low threshold" requirement that a disability 
"may be associated" with service.  Id.

With regard to the claim for service connection for status 
post concussion and mild paralysis of the left side of the 
face, the Board notes that there is insufficient competent 
medical evidence of a current disability.  Moreover, there is 
no competent evidence of record (other than the Veteran's lay 
assertions) showing that he has a disability manifested as 
status post concussion or mild paralysis of the left side of 
the face that may be in any way related to service.  Although 
he has contended that his concussion was incurred in service, 
and that he has mild paralysis of the left side of the face 
due to that concussion, his lay statements alone are not 
competent evidence to support a finding on a medical question 
(such as diagnosis or etiology) requiring special experience 
or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, VA examinations were not warranted 
regarding the claims for service connection for status post 
concussion or mild paralysis of the left side of the face.

The Board also notes that the Veteran was not afforded a VA 
examination to address his claim for service connection for a 
cervical spine condition.  While the Veteran has a current 
cervical disability (shown by a March 2008 x-ray showing 
degenerative changes of the cervical spine), the Board finds 
insufficient evidence of an event, disease, or injury in 
service upon which a VA examiner's opinion could be based to 
establish an etiology related to service to support this 
claim.  The Veteran has testified the back of his neck was 
injured in service when he was hit by a boom with a pallet.  
However, the Board concludes an examination is not needed 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim for service connection for 
a cervical spine condition, since such opinion could not 
provide evidence of past events. 

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The Veteran has 
not cited any additional treatment records that are 
obtainable.  While the Veteran testified he was treated just 
after service, in 1949 and in 1952 or 1953, and has provided 
the doctor's names, he also indicated he had no idea of the 
location of these doctors.  As noted and explained above, the 
Veteran was not scheduled for any VA examinations in this 
matter.  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

The Board concludes VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed and in 
obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Veteran essentially contends that he sustained a neck 
injury in service when a swinging boom with a pallet hit him 
in the back of the neck and knocked him unconscious.  He 
claims that as a result of this injury he sustained a 
concussion, has had headaches, had mild paralysis of the left 
side of the face, and sustained a cervical spine condition.  
He testified that these injuries were sustained in service 
and have resulted in symptoms which have continued since 
service, including cramping when he twists his neck.

The Board initially notes that service treatment records 
(STRs) are negative for any report of or finding of a 
concussion, cervical injury, or cervical condition. 

With regard to the claims for status post concussion and for 
mild paralysis of the left side of the face, the Board notes 
that a review of the record shows no competent medical 
evidence of either.  Moreover, the Veteran has not reported 
any outstanding medical records which might show that he has 
either a current disability manifested as status post 
concussion or a current disability of mild paralysis of the 
left side of the face.  Thus, it appears that there is no 
current disabilities for these two service connection claims.  
Brammer v. Derwinski, supra.  Full consideration has been 
given to the Veteran's own assertions that he has status post 
concussion related to service, and mild paralysis of the left 
side of the face related to a concussion in service.  
However, the Veteran is a layperson, and as such he has no 
competence to render a medical opinion on diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay statements may, however, serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

If the Veteran had ongoing complaints or symptoms from 
service to the present, he would be competent to report those 
symptoms.  However, the Board does not believe that a 
concussion or paralysis of the face, as contrasted with 
symptoms, is subject to lay diagnosis.  The Court has held 
that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the 
overall evidence of record fails to support a diagnosis of 
the claimed disability, that holding is inapplicable.

Based upon the foregoing and the lack of competent medical 
evidence of a current disability manifested as status post 
concussion or a current disability of mild paralysis of the 
left side of the face, the Board concludes that the Veteran 
is not entitled to service connection for those conditions.  
As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for status post concussion and for 
mild paralysis of the left side of the face must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With regard to the claim for service connection for a 
cervical spine condition, the Board notes that the Veteran 
has submitted evidence of a current cervical disability.  The 
record reflects he submitted a private medical report of x-
rays of the cervical spine, taken in March 2008, which showed 
degenerative changes.  A review of the STRs, however, shows 
no report or finding indicative of a neck injury or cervical 
condition.  There are no post-service treatment records 
related to his cervical spine, other than the x-rays cited 
above, which are dated long after the one year presumptive 
period for arthritis.  What is missing in this case is 
competent medical evidence of a link between a cervical 
condition and service.  In the present case, the Veteran has 
not submitted or identified any medical opinion or other 
medical evidence regarding an etiological relationship to 
service that supports his claim.  Moreover, as more fully 
explained above, the Board has concluded that obtaining a VA 
examination is not necessary to decide this claim.

As noted above, his lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, supra; Buchanan, supra.  The Veteran is 
certainly competent to report his cervical or neck symptoms 
since service.  However, the Board does not believe that a 
cervical disability, as contrasted with symptoms, is subject 
to lay diagnosis.  That is to say, the Board finds no basis 
for concluding that a lay person would be capable of 
discerning whether he had a cervical disability, in the 
absence of specialized training, which the Veteran in this 
case has not established.

With consideration of the evidence of record, the length of 
time following service prior to a recorded diagnosis of a 
cervical disability, and the absence of any medical opinion 
suggesting a causal link between the Veteran's cervical 
disability and his service (to include the one year 
presumptive period for arthritis), the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a cervical spine condition.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Service connection for status post concussion is denied.

Service connection for mild paralysis of the left side of the 
face secondary to concussion is denied.

Service connection for a cervical spine condition is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


